UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6850



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANDREW TIRESAY DULA,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (CR-95-30-V, CA-98-61-V)


Submitted:   September 28, 2001        Decided:     November 30, 2001


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Andrew Tiresay Dula, Appellant Pro Se. Gretchen C.F. Shappert,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Andrew Tiresay Dula seeks to appeal the district court order

denying relief on his motion filed under 28 U.S.C.A. § 2255 (West

Supp. 2001).   We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court. United States v. Dula, Nos. CR-95-30-V; CA-

98-61-V (W.D.N.C. Mar. 30, 2001).    We deny Dula’s motion for de-

fault judgment.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2